As filed with the Securities and Exchange Commission onFebruary 13, Registration Number: 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LD Holdings, Inc. (Exact name of Registrant as specified in Charter) Nevada 98-0335555 (State of Incorporation) (I.R.S. Employer I.D. Number) 1070 Commerce Drive, Building II, Suite 303, Perrysburg, OH 43551 (Address of Principal Executive Offices) 2 PLAN (Full Title of Plan) LD
